Silverman, J.
(concurring). I agree that where the landlord fails to consent to a sublet and fails to send a notice which includes his reasons therefor, the landlord is deemed to consent to the proposed sublet. I base this on the language of subdivision 2 of section 226-b of the Real Property Law.
The statement of reasons serves a useful purpose in giv*58ing the tenant a basis for judging whether the landlord’s withholding of his consent is unreasonable and protecting the tenant against the landlord’s afterthoughts.
However, I prefer not to express an opinion as to whether the tenant is limited to being released from the lease upon request in the situation in which the landlord does state his reasons for withholding consent, but it is then determined that the withholding is unreasonable (in a situation of course in which the lease in terms provides that the tenant may not sublet without the landlord’s consent, and there is no provision in the lease that the consent shall not unreasonably be withheld). That situation is not now before us.
Sullivan, J. P., and Carro, J., concur with Ross, J.; Silverman and Bloom, JJ., concur in a separate opinion by Silverman, J.
Order and judgment (one paper), Supreme Court, New York County, entered on October 30, 1980, affirmed, without costs and without disbursements.